Exhibit 10.1

 

EXECUTION COPY

 

 

HUNTSMAN CORPORATION

 

$250,000,000

 

7% Convertible Senior Notes due 2018

 

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Dated December 23, 2008

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.  Authorization of Notes

 

1

 

 

 

SECTION 2.  Sale and Acceptance of Notes

 

1

 

 

 

SECTION 3.  Closing

 

1

 

 

 

SECTION 4.  Conditions to Closing

 

1

Section 4.1

Conditions to Purchaser’s Obligations

 

1

Section 4.2

Conditions to Company’s Obligations

 

2

 

 

 

 

SECTION 5.  Representations and Warranties of the Company

 

3

Section 5.1

Organization; Power and Authority

 

3

Section 5.2

Authorization, Etc

 

4

Section 5.3

Underlying Shares

 

4

Section 5.4

Compliance with Rulings, Other Instruments, Etc

 

4

Section 5.5

Governmental Authorizations, Etc

 

4

 

 

 

 

SECTION 6.  Representations and Agreements of the Purchasers

 

4

Section 6.1

Authorization

 

5

Section 6.2

Acknowledgements and Waiver

 

5

Section 6.3

Matters Concerning the Securities

 

6

 

 

 

 

SECTION 7.  Covenants of the Company

 

7

Section 7.1

Financial Statements

 

7

Section 7.2

Consolidation, Merger, Sale or Lease of Assets by the Company

 

7

 

 

 

 

SECTION 8.  Prepayment of the Notes

 

8

Section 8.1

Prepayments at the Option of the Company

 

8

Section 8.2

Notice of Optional Prepayments

 

8

Section 8.3

Mandatory Prepayment

 

8

Section 8.4

Maturity; Surrender, Etc

 

9

Section 8.5

Mandatory Exchange

 

9

 

 

 

 

SECTION 9.  Conversion Rights

 

9

Section 9.1

Right to Convert

 

9

Section 9.2

Exercise of Conversion Right; Issuance of Common Stock on Conversion; No
Adjustment for Interest or Dividends

 

9

Section 9.3

Cash Payments in Lieu of Fractional Shares

 

11

Section 9.4

Adjustment of Conversion Rate

 

11

Section 9.5

Effect of Reclassification, Consolidation, Merger or Sale

 

17

Section 9.6

Taxes

 

18

Section 9.7

Reservation of Shares, Shares to be Fully Paid; Listing of Common Stock

 

18

Section 9.8

Notice to Holders Prior to Certain Actions

 

19

Section 9.9

Cooperation

 

20

 

 

 

 

SECTION 10.  Events of Default

 

20

 

 

 

 

SECTION 11.  Remedies on Default, Etc

 

21

Section 11.1

Acceleration

 

21

 

i

--------------------------------------------------------------------------------


 

Section 11.2

Rescission

 

22

Section 11.3

No Waivers or Election of Remedies, Expenses, Etc

 

22

 

 

 

 

SECTION 12.  Registration; Exchange; Substitution of Notes

 

22

Section 12.1

Registration of Notes

 

22

Section 12.2

Transfer and Exchange of Notes

 

22

Section 12.3

Replacement of Notes

 

23

 

 

 

 

SECTION 13.  Payments on Notes

 

23

 

 

 

 

SECTION 14.  Amendment and Waiver

 

23

Section 14.1

Requirements

 

23

Section 14.2

Binding Effect, Etc

 

24

 

 

 

 

SECTION 15.  Notices

 

24

 

 

 

SECTION 16.  Miscellaneous

 

25

Section 16.1

Section 16 Matters

 

25

Section 16.2

Successors and Assigns

 

25

Section 16.3

Payments Due on Non-Business Days

 

25

Section 16.4

Severability

 

25

Section 16.5

Counterparts

 

25

Section 16.6

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

 

25

Section 16.7

Construction

 

26

 

Schedule A

 

Information Relating To Purchasers

Schedule B

 

Defined Terms

 

 

 

Exhibit 1

 

Form of 7% Convertible Senior Notes due 2018

Exhibit 2

 

Form of Registration Rights Agreement

Exhibit 3

 

Form of Voting and Standstill Agreement

Exhibit 4

 

Form of Opinion of Counsel to the Company

Exhibit 5

 

Form of Opinion of Counsel to the Purchasers

 

ii

--------------------------------------------------------------------------------


 

7% Convertible Senior Notes due 2018

 

December 23, 2008

 

TO EACH OF THE PURCHASERS

LISTED IN SCHEDULE A HERETO:

 

Ladies and Gentlemen:

 

Huntsman Corporation, a Delaware corporation (the “Company”), agrees with each
of the purchasers whose names appear at the end hereof (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:

 

SECTION 1.   AUTHORIZATION OF NOTES.

 

The Company will authorize the issue and delivery of $250,000,000 aggregate
principal amount of its 7% Convertible Senior Notes due 2018 (the “Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 9.2(b) or Section 12).  The Notes shall be substantially in the form set
out in Exhibit 1, subject to the changes contemplated thereunder for Exchange
Notes.  Certain capitalized and other terms used in this Note Purchase Agreement
(this “Agreement”) are defined in Schedule B.

 

SECTION 2.   SALE AND ACCEPTANCE OF NOTES.

 

Subject to the terms and conditions of this Agreement, the Company will issue to
each Purchaser and each Purchaser will accept from the Company, at the Closing
provided for in Section 3, Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A upon delivery by such Purchaser of 100% of the
principal amount thereof.  The Purchasers’ obligations hereunder are joint and
several obligations.

 

SECTION 3.   CLOSING.

 

The delivery of the Notes to be accepted by each Purchaser shall occur at the
offices of Vinson & Elkins L.L.P., First City Tower, 1001 Fannin, Suite 2500,
Houston, Texas 77002, at 9:00 a.m., Houston time, at a closing (the “Closing”)
on December 23, 2008 or on such other Business Day thereafter as may be agreed
upon by the Company and the Purchasers.  At the Closing the Company will deliver
to each Purchaser the Notes to be accepted by such Purchaser in the form of a
single Note dated the date of the Closing and registered in such Purchaser’s
name, against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the principal amount thereof by
wire transfer to an account number designated by the Company at least 24 hours
before the Closing.

 

SECTION 4.   CONDITIONS TO CLOSING.

 

Section 4.1             Conditions to Purchaser’s Obligations.  Each Purchaser’s
obligation to accept the Notes to be delivered to such Purchaser at the Closing
is subject to the fulfillment to such Purchaser’s satisfaction, prior to or at
the Closing, of the following conditions:

 

--------------------------------------------------------------------------------


 

(a)                                  The Company shall have delivered to such
Purchaser the Notes, duly authorized and issued, to be accepted by such
Purchaser in the form of a single Note dated as of the Closing Date and
registered in such Purchaser’s name.

 

(b)                                 The representations and warranties of the
Company in this Agreement shall be true and correct in all material respects
(without regard to qualifications or exceptions contained therein as to
materiality) when made and at the time of the Closing as though made on and as
of the Closing.

 

(c)                                  The Company shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement required to be performed or complied with by it prior to or at
the Closing.

 

(d)                                 The Registration Rights Agreement, in
substantially the form attached hereto as Exhibit 2 (the “Registration Rights
Agreement”), shall have been duly authorized, executed and delivered to the
Purchasers by the Company.

 

(e)                                  The Voting and Standstill Agreement, in
substantially the form attached hereto as Exhibit 3, shall have been duly
authorized, executed and delivered to the Purchasers by the Company.

 

(f)                                    No Governmental Authority having
jurisdiction over any party hereto shall have issued any order, decree, ruling,
injunction or other action that is in effect (whether temporary, preliminary or
permanent) restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement, and no law or regulation shall
have been adopted that makes consummation of the transaction contemplated by
this Agreement illegal or otherwise prohibited.

 

(g)                                 The Purchasers shall have received from
counsel to the Company an opinion substantially in the form attached hereto as
Exhibit 4.

 

(h)                                 The Company has not, in any material
respect, violated or breached any terms, agreements or conditions contained in
that certain Settlement Agreement and Release dated as of December 14, 2008 (the
“Settlement Agreement”) by and among the Company and certain of its affiliates,
on the one hand, and certain of the Purchasers and their respective affiliates
who are party thereto (the “Apollo Settlement Parties”), on the other hand.

 

Section 4.2                                      Conditions to Company’s
Obligations.  The Company’s obligation to issue the Notes to be delivered to any
of the Purchasers at the Closing is subject to the fulfillment to the Company’s
satisfaction, prior to or at the Closing, of the following conditions:

 

(a)                                  Each Purchaser shall have delivered, or
caused to be delivered, to the Company or its order, immediately available funds
in the amount specified opposite such Purchaser’s name in Schedule A.

 

(b)                                 The representations and warranties of all of
the Purchasers in this Agreement shall be true and correct in all material
respects (without regard to qualifications or exceptions contained therein as to
materiality) when made and at the time of the Closing.

 

2

--------------------------------------------------------------------------------


 

(c)                                  All of the Purchasers shall have performed
and complied in all material respects with all agreements and conditions
contained in this Agreement required to be performed or complied with by them
prior to or at the Closing.

 

(d)                                 The Voting and Standstill Agreement, in the
form attached hereto as Exhibit 3 (the “Voting and Standstill Agreement”) shall
have been duly authorized, executed and delivered to the Company by all parties
thereto (other than the Company).

 

(e)                                  The Purchasers shall have executed and
delivered to the Company the Registration Rights Agreement.

 

(f)                                    No Governmental Authority having
jurisdiction over any party hereto shall have issued any order, decree, ruling,
injunction or other action that is in effect (whether temporary, preliminary or
permanent) restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement, and no law or regulation shall
have been adopted that makes consummation of the transaction contemplated by
this Agreement illegal or otherwise prohibited.

 

(g)                                 The Company shall have received from counsel
to the Apollo Settlement Parties an opinion substantially in the form attached
hereto as Exhibit 5.

 

(h)                                 The Apollo Settlement Parties have not, in
any material respect, violated or breached any terms, agreements or conditions
contained in the Settlement Agreement.

 

SECTION 5.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1                                      Organization; Power and
Authority.  The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and is duly qualified
as a foreign corporation and is in good standing in each jurisdiction in which
it owns or leases properties or conducts any business, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement or the Notes (including the payment of interest thereon or
principal thereof).  The Company has the corporate power and authority to
conduct its business as currently conducted.  The Company has all requisite
power and authority to execute and deliver this Agreement, the Voting and
Standstill Agreement and the Registration Rights Agreement, to perform its
obligations hereunder and thereunder and to consummate the transactions that are
the subject of this Agreement, the Voting and Standstill Agreement and the
Registration Rights Agreement.  Any person signing this Agreement, the
Registration Rights Agreement and the Voting and Standstill Agreement on behalf
of the Company has been duly authorized by the Company to do so.  No other
consent, approval or authorization of any Person is required in connection with
the execution, delivery or performance by the Company of this Agreement, the
Registration Rights Agreement and the Voting and Standstill Agreement other than
(1) as may be required under the HSR Act or similar foreign competition laws and
(2) such other consents, approvals or authorizations, as to which the failure to
obtain could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the

 

3

--------------------------------------------------------------------------------


 

ability of the Company to perform its obligations under this Agreement or the
Notes (including the payment of interest thereon or principal thereof).

 

Section 5.2                                      Authorization, Etc.  This
Agreement, the Voting and Standstill Agreement, the Registration Rights
Agreement and the Notes have been duly authorized by all necessary corporate
action on the part of the Company, and this Agreement constitutes, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 5.3                                      Underlying Shares.  The
issuance of the Common Stock issuable upon conversion of the Notes, and the
payment of any interest under the Notes, has been duly authorized by all
necessary corporate action, and such shares, when so issued, shall be duly
authorized, validly issued, fully paid and non-assessable.

 

Section 5.4                                      Compliance with Rulings, Other
Instruments, Etc.  The execution, delivery and performance by the Company of
this Agreement, the Voting and Standstill Agreement, the Registration Rights
Agreement and the Notes and the performance by the Company of its obligations
hereunder and thereunder (including the issuance of any Common Stock upon
conversion of the Notes) will not (i)  violate, conflict with, result in any
breach or violation of, or constitute a default (with or without notice or lapse
of time or both), or result in the termination of or acceleration of performance
required by, or result in a right of termination or acceleration under, any
agreement, indenture, mortgage, deed of trust, loan, bond, lease, purchase or
credit agreement or the Company’s corporate charter or by-laws or the governing
documents of any subsidiary of the Company, or any other agreement or instrument
to which the Company or any of its subsidiaries or its or their respective
properties or assets are bound, or (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any of its subsidiaries, in each case except as would not have a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement or the Notes, or adversely affect the validity thereof.

 

Section 5.5                                      Governmental Authorizations,
Etc.  Assuming the accuracy of the Purchasers’ representations in Section 6, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes, other
than as may be required under the HSR Act or similar foreign competition laws.

 

SECTION 6.   REPRESENTATIONS AND AGREEMENTS OF THE PURCHASERS.

 

Each Purchaser hereby, jointly and severally, represents and warrants to and
agrees with the Company as follows:

 

4

--------------------------------------------------------------------------------


 

Section 6.1                                      Authorization.  Each Purchaser
has all requisite power and authority to execute and deliver this Agreement, the
Registration Rights Agreement and the Voting and Standstill Agreement, to
perform its obligations hereunder and thereunder and to consummate the
transactions that are the subject of this Agreement, the Registration Rights
Agreement and the Voting and Standstill Agreement.  The execution and delivery
of this Agreement, the Registration Rights Agreement and the Voting and
Standstill Agreement, and the performance by each Purchaser of its obligations
hereunder and thereunder, will not violate or constitute a default under the
terms of any agreement, indenture or other instrument, license, judgment,
decree, order, law, statute, ordinance or other governmental rule or regulation
by which such Purchaser is bound.  Any Person signing this Agreement, the
Registration Rights Agreement and the Voting and Standstill Agreement on behalf
of any Purchaser has been duly authorized by such Purchaser to do so.  No other
consent, approval or authorization of any Person is required in connection with
the execution, delivery or performance by any Purchaser of this Agreement, the
Registration Rights Agreement and the Voting and Standstill Agreement other than
(1) as may be required under the HSR Act or similar foreign competition laws and
(2) such other consents, approvals or authorizations as to which the failure to
obtain could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of any Purchaser to perform its
obligations under this Agreement or the Voting and Standstill Agreement.

 

Section 6.2                                      Acknowledgements and Waiver. 
Each Purchaser acknowledges and agrees that:

 

(a)                                  The Securities are being acquired by each
Purchaser as part of the settlement (the “Settlement”) contemplated by the
Settlement Agreement.

 

(b)                                 Each Purchaser has had access to all public
filings made by the Company with the Securities and Exchange Commission. The
Company may possess material, nonpublic information about the Company and its
subsidiaries and their condition (financial and otherwise), financial status,
results of operations, businesses, properties, management, plans and prospects,
including but not limited to certain information concerning the Company’s recent
consolidated results of operations and its outlook for future periods
(collectively, the “Information”), and each Purchaser did not request or receive
such Information in making the decision to accept the Securities pursuant to
this Agreement.  Each Purchaser agrees that any such additional Information the
Company may possess would not have been material to each Purchaser’s decision to
enter into this Agreement and acquire the Securities because of the overall
benefits of the Settlement to each Purchaser and its respective affiliates. 
Each Purchaser has had access to, and is familiar with, the information
regarding the Company and the Settlement in the possession of the Apollo Parties
in connection with its purchase of the Notes and did not rely on the Company or
its Affiliates or representatives to provide any such information.

 

(c)                                  The parties to the Settlement Agreement
agreed to the Settlement, including the acceptance by each of the Purchasers of
the Securities pursuant to this Agreement, on the belief that no Purchasers or
their Affiliates would have any claims or causes of action against the Company
and its agents and their respective affiliates, controlling persons, officers,
directors, employees, representatives, agents, attorneys and managers, with
respect to the purchase and sale of the Securities pursuant to this Agreement,
based upon, relating to or arising

 

5

--------------------------------------------------------------------------------


 

out of representations not expressly given by the Company in this Agreement,
including claims related to nondisclosure of any Information.  Accordingly, each
Purchaser hereby waives and releases, to the fullest extent permitted by law,
any and all claims and causes of action it or any of its Affiliates has or may
have against any of the foregoing Persons with respect to the purchase and sale
of the Securities, based upon, relating to or arising out of representations not
expressly given by the Company herein, including claims related to nondisclosure
of any Information.

 

Section 6.3                                      Matters Concerning the
Securities.

 

(a)                                  Each Purchaser acknowledges and agrees
that:  (i) the Securities have not been registered under the Securities Act, the
securities laws of any state or the securities laws of any other jurisdiction;
and (ii) no governmental or regulatory agency has passed upon, or will pass
upon, the Securities or has made, or will make, any finding or determination as
to the fairness of investment in the Securities.

 

(b)                                 Each Purchaser acknowledges and agrees that
(i) the Securities cannot be sold unless they are subsequently registered under
the Securities Act or unless an exemption therefrom is available, (ii) the
Securities have not been registered under applicable state securities laws and,
therefore, cannot be sold unless they are subsequently registered under
applicable state securities laws or unless an exemption therefrom is available,
and (iii) there are significant restrictions on the transferability and voting
of the Securities as set forth in the Voting and Standstill Agreement.  Each
Purchaser acknowledges and agrees to the restrictions on transfer of the Notes
set forth in the legends thereon.

 

(c)                                  Each Purchaser acknowledges that it,
together with its Affiliates, is familiar with the Company due to their
involvement in the matters resolved by the Settlement Agreement.  Each Purchaser
is a sophisticated party fully capable of evaluating the Settlement and all of
its elements, including the acceptance of the Notes pursuant to this Agreement,
without the need for any possible additional material non-public Information
that the Company may possess.

 

(d)                                 Each Purchaser’s acquisition and ownership
of the Securities will not be prohibited under Section 406 of the United States
Employee Retirement Income Security Act of 1974, as amended, or constitute a
“prohibited transaction” (as defined in Section 4975(c)(1) of the United States
Internal Revenue Code of 1986 (as amended, the “Code”)) for which an exemption
does not apply.

 

(e)                                  In formulating a decision to enter into
this Agreement, including the acceptance of the Securities by the Purchasers
under this Agreement, no Purchaser has relied or acted on the basis of any
representations not expressly given in this Agreement.

 

6

--------------------------------------------------------------------------------


 

SECTION 7.   COVENANTS OF THE COMPANY.

 

Section 7.1                                      Financial Statements.  If, at
any time, the Company is no longer subject to the reporting requirements of the
Exchange Act, then each holder of Notes will be entitled, upon its request, to
receive:

 

(a)                                  no later than 45 days after the end of each
of the first three quarters of each fiscal year, (i) an unaudited consolidated
balance sheet of the Company and its subsidiaries as at the end of such quarter,
and (ii) unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its subsidiaries, for such quarter, in
each case prepared in accordance with GAAP applicable to quarterly financial
statements generally, and

 

(b)                                 no later than 90 days after the end of each
fiscal year, (i) a consolidated balance sheet of the Company and its
subsidiaries as at the end of such year, and (ii) consolidated statements of
income, changes in shareholders’ equity and cash flows of the Company and its
subsidiaries for such year, in each case accompanied by an opinion thereon of
independent accountants to the effect that such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Company and its subsidiaries in
conformity with GAAP.

 

Section 7.2                                      Consolidation, Merger, Sale or
Lease of Assets by the Company.

 

(a)                                  The Company, without the consent of the
holders of any of the outstanding Notes, may

 

(i)                                     consolidate with or merge with or into
any Person, or

 

(ii)                                  sell, convey, transfer, or otherwise
dispose of or lease all or substantially all of its assets as an entirety or
substantially an entirety, in one transaction or a series of related
transactions, to any Person;

 

provided that

 

(A)                              either (x) the Company is the continuing Person
or (y) the resulting, surviving or transferee Person expressly assumes by
supplement to this Agreement all of the obligations of the Company under this
Agreement and the Notes;

 

(B)                                immediately after giving effect to the
transaction, no Event of Default or Default, in each case relating to the
failure to pay interest or principal on the Notes when due, has occurred and is
continuing; and

 

(C)                                the Company delivers to the holders an
Officers’ Certificate stating that the consolidation, merger, transfer or lease
and the supplement hereto (if any) comply with this Agreement;

 

provided, however, that in the event of a consolidation or merger of the Company
with or into a wholly-owned subsidiary of the Company, the requirement of clause
(C) shall not apply.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Upon the consummation of any transaction
effected in accordance with these provisions, if the Company is not the
continuing Person, the resulting, surviving or transferee Person will succeed
to, and be substituted for, and may exercise every right and power of, the
Company under this Agreement and the Notes with the same effect as if such
successor Person had been named as the Company hereunder.

 

SECTION 8.    PREPAYMENT OF THE NOTES.

 

Section 8.1                                      Prepayments at the Option of
the Company.

 

(a)                                  Except as provided in clause (b) below and
in Section 8.3, the Company shall not be entitled to prepay the Notes prior to
maturity.  The foregoing shall not affect the right of the Company to purchase
Notes from any holder through tender offer, open market purchase or other
negotiated purchase or to exchange the Notes for Exchange Notes as provided in
the form of the Notes initially issued hereunder.

 

(b)                                 On or after December 23, 2011, the Company
shall be entitled to prepay the Notes in whole, for cash, provided that the
Closing Sale Price of the Common Stock, for at least 20 consecutive Trading Days
prior to the notice of prepayment described below, exceeds 135% of the
Conversion Price in effect on each such Trading Day.

 

Section 8.2                                      Notice of Optional
Prepayments.  The Company will give each holder of Notes written notice of the
exercise of the optional prepayment right under Section 8.1(b) not less than 35
days (or, if the holders of Notes are not then restricted from acquiring shares
of Common Stock upon conversion of the Notes, under the HSR Act or any similar
foreign antitrust law, 15 days) and not more than 60 days prior to the date
fixed for such prepayment.  Such notice shall specify such date, and the
interest to be paid on the prepayment date with respect to the principal amount
being prepaid and the place or places at which Notes shall be surrendered for
prepayment.  Delivery of a notice pursuant to this Section 8.2 shall in no way
preclude the ability of any holder to sell, transfer or convert the Notes prior
to the prepayment date specified in such notice.

 

Section 8.3                                      Mandatory Prepayment

 

(a)                                  If a Mandatory Prepayment Event shall occur
when any Notes remain outstanding, each holder of Notes shall have the right, at
such holder’s option, to require the Company to prepay all or any portion of
such holders’ Notes on a date specified by the Company (the “Mandatory
Prepayment Date”) that is not less than 20 nor more than 35 Business Days  after
the date on which the Company gives the notice of such Mandatory Prepayment
Event pursuant to clause (b) below.

 

(b)                                 Within 15 days after the occurrence of a
Mandatory Prepayment Event, the Company shall give to holders of Notes a written
notice (the “Mandatory Prepayment Event Notice”) of the Mandatory Prepayment
Event and of the prepayment right at the option of the holders arising as a
result thereof.  Each Mandatory Prepayment Event Notice shall specify the events
causing the Mandatory Prepayment Event, the Mandatory Prepayment Date, the place
or places where Notes shall be surrendered for prepayment, and reasonable
procedures that

 

8

--------------------------------------------------------------------------------


 

holders must follow to require the Company to prepay their Notes.  A holder
desiring to exercise its right to prepayment of its Notes pursuant to this
Section 8.3 must give notice of such election, which shall be irrevocable, to
the Company on or prior to the close of business on the Business Day immediately
preceding the Mandatory Prepayment Date. No failure of the Company to give the
foregoing notice and no defect therein shall limit the Note holders’ repurchase
rights or affect the validity of the proceedings for the repurchase of the Notes
pursuant to this Section 8.3.

 

(c)                                  In connection with any prepayment offer,
the Company will, to the extent applicable, comply with the provisions of
Rule 13e-4, Rule 14e-1 and any other applicable tender offer rules under the
Exchange Act.

 

(d)                                 Upon surrender of a Note that is to be
prepaid, in part pursuant to this Section 8.3, as applicable, the Company shall
execute and deliver to the holder a new Note in an authorized denomination equal
in principal amount to the unpaid portion of the Note surrendered, in accordance
with the procedures provided in Section 12.2.

 

Section 8.4                                      Maturity; Surrender, Etc.  In
the case of each prepayment of Notes pursuant to this Section 8, the principal
amount of each Note to be prepaid, unless it is converted in accordance with
Section 9.2 prior to the specified prepayment date, shall mature and become due
and payable, without premium or penalty in cash on the date fixed for such
prepayment, together with interest on such principal amount accrued to such
date, in each case upon surrender of such Note for prepayment in accordance with
the notice described in Section 8.2 or 8.3, as applicable.  From and after such
date, unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest, if any, as aforesaid, interest on such
principal amount shall cease to accrue.

 

Section 8.5                                      Mandatory Exchange.  Notes in
the form initially issued hereunder shall be subject to mandatory exchange for
Exchange Notes as provided in the form of such Notes, subject to the terms
thereof.

 

SECTION 9.    CONVERSION RIGHTS.

 

Section 9.1                                      Right to Convert.  Subject to
and upon compliance with the provisions of this Agreement, the holder of any
Notes not previously prepaid shall have the right, at such holder’s option, to
convert the principal amount of the Notes held by such holder, or any portion of
such principal amount which is an integral multiple of $1,000, into fully paid
and non-assessable shares of Common Stock (as such shares shall then be
constituted), by surrender of the Notes so to be converted in whole or in part
in the manner provided in Section 9.2.  Upon any such conversion, subject to the
terms hereof, a holder will receive, for each $1,000 principal amount of Notes
converted, a number of shares of Common Stock equal to the Conversion Rate.  The
“Conversion Rate” shall initially be 127.2750 (which is approximately equivalent
to an initial Conversion Price of $7.857), and shall be subject to adjustment as
provided in Section 9.4.

 

Section 9.2                                      Exercise of Conversion Right;
Issuance of Common Stock on Conversion; No Adjustment for Interest or Dividends.

 

(a)                                  In order to exercise the conversion right
with respect to any Notes, a holder of Notes must deliver such Notes to the
Company with the original or facsimile of the

 

9

--------------------------------------------------------------------------------


 

form entitled “Conversion Notice” on the reverse thereof, duly completed and
manually signed, together with such Notes duly endorsed for transfer, together
with any other required transfer documents as specified herein.  Such notice
shall also state the name or names (with address or addresses) in which the
certificate or certificates for shares of Common Stock which shall be issuable
on such conversion (and any Note or Notes issuable pursuant to Section 9.2(b))
shall be issued, and shall be accompanied by transfer or similar taxes, if
required pursuant to Section 9.6.  To validly effect conversion of a Note, all
of the foregoing must be received by the Company prior to 5:00 p.m. New York
City time on the Business Day immediately preceding the maturity date of the
Notes, provided that, with respect to Notes for which a notice of prepayment
pursuant to Section 8.1(b) has been given, such documents and instruments must
be delivered no later than 5:00 p.m. New York City time on the second Business
Day immediately preceding the date fixed for such prepayment.  A holder of Notes
who has given a prepayment election notice following receipt of a Mandatory
Prepayment Event Notice pursuant to Section 8.3 shall not thereafter be entitled
to convert such Notes, unless the Company does not timely pay for such Notes. 
Notices of conversion shall be irrevocable.

 

(b)                                 In case any Notes shall be surrendered for
partial conversion, and subject to Section 12.2, the Company shall execute and
deliver to the holder of the Notes so surrendered a new Note or Notes in
authorized denominations in an aggregate principal amount equal to the
unconverted portion of the surrendered Notes.

 

(c)                                  Each conversion shall be deemed to have
been effected as to any such Notes (or portion thereof) on the date on which the
requirements set forth in Section 9.2(a) have been satisfied as to such Notes
(or portion thereof) (the “Conversion Date”), and such Notes will be deemed to
have been converted immediately prior to 5:00 p.m., New York City time, on the
Conversion Date.  At such time, a holder of Notes shall be entitled to all
rights of a holder of Common Stock, as though such shares had been issued on the
Conversion Date, and any property or economic benefit to which such holder would
have been entitled as a recipient of a dividend or other distribution on such
shares from and after the Conversion Date shall be held in trust for the benefit
of such holder, without any interest thereon.  The Person in whose name any
certificate or certificates for shares of Common Stock shall be issuable upon
such conversion shall be deemed to have become, on said date, the holder of
record of the shares represented thereby; provided that any such surrender on
any date when the stock transfer books of the Company shall be closed shall
constitute the Person in whose name the certificates are to be issued as the
record holder thereof for all purposes on the next succeeding day on which such
stock transfer books are open.  Prior to the Conversion Date, holders of Notes,
in their capacity as such, shall not be entitled to any rights of holders of
Common Stock.

 

(d)                                 Upon the conversion of any Notes, accrued
but unpaid interest with respect to the converted Notes shall be deemed to be
paid in full to the holder thereof through delivery of the Common Stock in
exchange for the Notes being converted pursuant to the provisions hereof, and no
payment shall be made with respect to such interest; provided that, with respect
to any conversion of Notes effected after a notice of optional prepayment is
given by the Company pursuant to Section 8.2, following any such conversion of
Notes, any accrued but unpaid interest up to but including the Conversion Date
with respect to the converted Notes shall be due and payable to the holder
converting such Notes on the next succeeding date which

 

10

--------------------------------------------------------------------------------


 

would have been a semiannual interest payment date with respect to such Notes if
such Notes were still outstanding.

 

(e)                                  The Company will deliver shares of Common
Stock and cash in lieu of fractional shares to converting holders no later than
the third Business Day immediately following the related Conversion Date for
such Notes, provided that the Company may delay any such delivery as necessary
for the applicable Holder(s) and the Company to comply with the HSR Act or other
foreign competition laws.  Certificates representing shares of Common Stock
issued upon conversion of Notes shall bear legends concerning transfer
restrictions, to the extent applicable, substantially similar to the legend
provided in the form of Note, unless the Company determines otherwise.  The
Company agrees to remove any such legends promptly at the request of the
converting holders to the extent such restrictions no longer apply.

 

Section 9.3                                      Cash Payments in Lieu of
Fractional Shares.  No fractional shares of Common Stock or scrip certificates
representing fractional shares shall be issued upon conversion of Notes. If more
than one Note shall be surrendered for conversion at one time by the same
holder, the number of full shares that shall be issuable upon conversion shall
be computed on the basis of the aggregate principal amount of the Notes (or
specified portions thereof to the extent permitted hereby) so surrendered.  With
respect to any fractional share of stock that would be issuable upon the
conversion of any Note or Notes, the Company shall make an adjustment and
payment therefor in cash to the holder of Notes at a price equal to the product
of such fractional share times the Closing Sale Price on the last Trading Day
prior to the Conversion Date.

 

Section 9.4                                      Adjustment of Conversion Rate. 
The Conversion Rate shall be adjusted from time to time by the Company as
follows; provided, that no single event shall cause an adjustment under more
than one subsection of this Section 9.4 so as to result in duplication:

 

(a)                                  In case the Company shall, at any time or
from time to time while any of the Notes are outstanding, pay a dividend in
shares of Common Stock or make a distribution in shares of Common Stock to all
holders of its outstanding shares of Common Stock, then the Conversion Rate in
effect at the opening of business on the “ex” date for such dividend or other
distribution shall be increased by multiplying such Conversion Rate by a
fraction,

 

(i)                                     the numerator of which shall be the sum
of the number of shares of Common Stock outstanding at the close of business on
the date fixed for the determination of stockholders entitled to receive such
dividend or other distribution plus the total number of shares of Common Stock
constituting such dividend or other distribution; and

 

(ii)                                  the denominator of which shall be the
number of shares of Common Stock outstanding at the close of business on the
date fixed for such determination,

 

such increase to become effective immediately after the opening of business on
“ex” date for such distribution.  If any dividend or distribution of the type
described in this Section 9.4(a) is

 

11

--------------------------------------------------------------------------------


 

declared but not so paid or made, the Conversion Rate shall again be adjusted to
the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.

 

(b)                                 In case outstanding shares of Common Stock
shall be subdivided into a greater number of shares of Common Stock, the
Conversion Rate in effect at the opening of business on the day following the
day upon which such subdivision becomes effective shall be proportionately
increased, and conversely, in case outstanding shares of Common Stock shall be
combined into a smaller number of shares of Common Stock, the Conversion Rate in
effect at the opening of business on the day following the day upon which such
combination becomes effective shall be proportionately reduced, such increase or
reduction, as the case may be, to become effective immediately after the opening
of business on the day following the day upon which such subdivision or
combination becomes effective.

 

(c)                                  In case the Company shall distribute rights
or warrants (other than any rights or warrants referred to in Section 9.4(d)) to
all holders of its outstanding shares of Common Stock entitling them to
subscribe or purchase, for a period of 45 calendar days or less, shares of
Common Stock at a price per share less than the Current Market Price on the
declaration date of the distribution, the Conversion Rate shall be increased so
that the same shall equal the rate determined by multiplying the Conversion Rate
in effect at the opening of business on the “ex” date for such distribution by a
fraction,

 

(i)                                     the numerator of which shall be the
number of shares of Common Stock outstanding on the date fixed for determination
of stockholders entitled to receive such rights or warrants plus the total
number of additional shares of Common Stock offered for subscription or
purchase, and

 

(ii)                                  the denominator of which shall be the sum
of the number of shares of Common Stock outstanding at the close of business on
the date fixed for determination of stockholders entitled to receive such rights
or warrants plus the number of shares that the aggregate offering price of the
total number of shares so offered would purchase at such Current Market Price.

 

Such adjustment shall be successively made whenever any such rights or warrants
are distributed, and shall become effective immediately after the opening of
business on the “ex” date for such distribution.  To the extent that shares of
Common Stock are not delivered after the expiration of such rights or warrants,
the Conversion Rate shall be readjusted to the Conversion Rate that would then
be in effect had the adjustments made upon the issuance of such rights or
warrants been made on the basis of delivery of only the number of shares of
Common Stock actually delivered.  If such rights or warrants are not so issued,
the Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if the “ex” date for the distribution had not been fixed.  In
determining whether any rights or warrants entitle the holders to subscribe for
or purchase shares of Common Stock at less than such Current Market Price, and
in determining the aggregate offering price of such shares of Common Stock,
there shall be taken into account any consideration received by the Company for
such rights or warrants and any amount payable on exercise or conversion
thereof, the Fair Market Value of such consideration, if other than cash, to be
determined in good faith by the Board of Directors.

 

12

--------------------------------------------------------------------------------


 

(d)                                 In case the Company shall, by dividend or
otherwise, distribute to all holders of its outstanding shares of Common Stock
shares of any class of capital stock of the Company or evidences of its
indebtedness or assets (including securities, but excluding (i) any Permitted
Special Dividend, (ii) any rights or warrants of the type described in
Section 9.4(c), (iii) any dividends or distributions in connection with a
reclassification, change, consolidation, merger, sale, lease, transfer,
conveyance or other disposition to which Section 9.5 applies, (iv) any dividends
or distributions paid exclusively in cash or (v) any dividends or distributions
referred to in Section 9.4(a)) (any of the foregoing hereinafter in this
Section 9.4(d) called the “Distributed Assets”), then, in each such case, the
Conversion Rate shall be increased so that the same shall be equal to the rate
determined by multiplying the Conversion Rate in effect at the opening of
business on the “ex” date for such distribution by a fraction,

 

(i)                                     the numerator of which shall be the
Current Market Price on the “ex” date for such distribution, and

 

(ii)                                  the denominator of which shall be the
Current Market Price on the “ex” date less the Fair Market Value (as determined
in good faith by the Board of Directors) of the portion of the Distributed
Assets so distributed applicable to one share of Common Stock,

 

such adjustment to become effective immediately after the opening of business on
the “ex” date; provided that if the Fair Market Value (as so determined) of the
portion of the Distributed Assets so distributed applicable to one share of
Common Stock is equal to or greater than the Current Market Price on the “ex”
date or such Current Market Price exceeds such Fair Market Value by less than
$1.00, then in lieu of the foregoing adjustment, adequate provision may be made
so that each holder of Notes shall have the right to receive upon conversion,
for each $1,000 principal amount of Notes, the amount of Distributed Assets that
such holder would have received had such holder owned a number of shares of
Common Stock equal to the Conversion Rate on the record date for such
distribution, in addition to the shares of Common Stock to which such holder is
entitled upon conversion. If such distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such distribution had not been declared.

 

Rights or warrants distributed by the Company to holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 9.4 (and no adjustment to the Conversion Rate under
this Section 9.4 will be required) until the occurrence of the earliest Trigger
Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Conversion
Rate shall be made under this Section 9.4(d).  In addition, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event with respect thereto for which an adjustment to the Conversion Rate under
this Section 9.4 was made, (1) in the case of any such rights or warrants that
shall all have been redeemed or repurchased without exercise by any holders
thereof, the Conversion Rate shall be readjusted upon such final redemption or

 

13

--------------------------------------------------------------------------------


 

repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a cash distribution, in an amount equal to the per share
redemption or repurchase price received by a holder or holders of Common Stock
with respect to such rights or warrants (assuming such holder had retained such
rights or warrants), made to all holders of Common Stock as of the date of such
redemption or repurchase, and (2) in the case of such rights or warrants that
shall have expired or been terminated without exercise by any holders thereof,
the Conversion Rate shall be readjusted as if such rights and warrants had not
been issued.

 

No adjustment of the Conversion Rate shall be made pursuant to this
Section 9.4(d) in respect of rights or warrants distributed on any Trigger Event
to the extent that holders of the Notes participate in the distribution without
conversion as a result of holding the Notes at the same time as holders of
Common Stock participate with respect to such distribution and on the same terms
as holders of Common Stock participate with respect to such distribution as if
holders of the Notes, at such time, held a number of shares of Common Stock
equal to the Conversion Rate, multiplied by the principal amount (expressed in
thousands) of Notes held by such holder, without having to convert their Notes.

 

For purposes of this Section 9.4(d) and Sections 9.4(a) and 9.4(b), any dividend
or distribution to which this Section 9.4(d) is applicable that also includes
shares of Common Stock, shall be deemed instead to be (1) a dividend or
distribution of the evidences of indebtedness, assets or shares of capital stock
other than such shares of Common Stock (and any Conversion Rate adjustment
required by this Section 9.4(d) with respect to such dividend or distribution
shall then be made) immediately followed by (2) a dividend or distribution of
such shares of Common Stock (and any further Conversion Rate adjustment required
by Section 9.4(a) or 9.4(b) with respect to such dividend or distribution shall
then be made.

 

(e)                                  In case the Company shall, by dividend or
otherwise, distribute to all holders of its Common Stock cash (excluding (x) any
Permitted Special Dividend, (y) any dividend or distribution in connection with
the liquidation, dissolution or winding up of the Company, whether voluntary or
involuntary and (z) any dividend or distribution in connection with a merger,
consolidation or sale to which Section 9.5 applies), in an amount per share of
Common Stock that exceeds of $0.15 per share of Common Stock in any fiscal
quarter (the “Quarterly Dividend Amount”) then the Conversion Rate shall be
increased so that the same shall equal the rate determined by multiplying the
Conversion Rate in effect at the opening of business on the “ex” date for such
distribution by a fraction,

 

(i)                                     the numerator of which shall be the
Current Market Price of Common Stock on the “ex” date for the distribution; and

 

(ii)                                  the denominator of which shall be the
Current Market Price of Common Stock on the “ex” date for the distribution less
the amount of the cash dividend or distribution applicable to one share of
Common Stock in excess of the Quarterly Dividend Amount and for which an
adjustment has not already been made pursuant to this provision,

 

such adjustment to be effective immediately after the opening of business on the
“ex” date for such distribution; provided that if the portion of the cash so
distributed applicable to one share of

 

14

--------------------------------------------------------------------------------


 

Common Stock is equal to or greater than the Current Market Price on the “ex”
date for the distribution or such Current Market Price exceeds such portion by
less than $1.00, then, in lieu of the foregoing adjustment, adequate provision
may be made so that each holder of Notes shall have the right to receive upon
conversion for each $1,000 principal amount of Notes, the amount of cash such
holder would have received had such holder owned a number of shares equal to the
Conversion Rate on the record date for such dividend or distribution, in
addition to the shares of Common Stock to which such holder is entitled upon
conversion.  If such dividend or distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.  The
Quarterly Dividend Amount is subject to inversely proportional adjustment as and
when the Conversion Rate is adjusted pursuant to Sections 9.4(a) and (b).

 

(f)                                    In case a tender or exchange offer made
by the Company or any subsidiary for all or any portion of the Common Stock
shall expire and such tender or exchange offer (as amended upon the expiration
thereof) shall require the payment to stockholders of consideration per share of
Common Stock having a Fair Market Value (which, if other than cash, shall be as
determined in good faith by the Board of Directors) that as of the last time
(the “Expiration Time”) tenders or exchanges may be made pursuant to such tender
or exchange offer (as it may be amended) exceeds the Closing Sale Price of a
share of Common Stock on the Trading Day next succeeding the Expiration Time,
the Conversion Rate shall be increased so that the same shall equal the rate
determined by multiplying the Conversion Rate in effect immediately prior to the
Expiration Time by a fraction,

 

(i)                                     the numerator of which shall be the sum
of (x) the Fair Market Value (determined as aforesaid) of the aggregate
consideration paid to stockholders for all shares accepted for purchase in the
tender or exchange offer (the “Purchased Shares”) and (y) the product of the
number of shares of Common Stock outstanding (less any Purchased Shares) at the
Expiration Time and the Closing Sale Price of a share of Common Stock on the
Trading Day next succeeding the Expiration Time, and

 

(ii)                                  the denominator of which shall be the
number of shares of Common Stock outstanding (including any Purchased Shares) at
the Expiration Time multiplied by the Closing Sale Price of a share of Common
Stock on the Trading Day next succeeding the Expiration Time,

 

such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time.  If the Company is obligated to
purchase shares pursuant to any such tender or exchange offer, but the Company
is permanently prevented by applicable law from effecting any such purchases or
any such purchases are rescinded, the Conversion Rate shall again be adjusted to
be the Conversion Rate that would then be in effect if such tender or exchange
offer had not been made for the shares not purchased.

 

(g)                                 For purposes of this Section 9.4, the
following terms shall have the meaning indicated:

 

(i)                                     “Current Market Price” on any date means
the average of the daily Closing Sale Prices per share of Common Stock for the
ten consecutive Trading

 

15

--------------------------------------------------------------------------------


 

Days immediately prior to such date (the “day in question”); provided that if
the “ex” date for any event (other than the issuance or distribution requiring
such computation) that requires an adjustment to the Conversion Rate pursuant to
Section 9.4(a), 9.4(b), 9.4(c), 9.4(d), 9.4(e) or 9.4(f) occurs during such ten
consecutive Trading Days, the Closing Sale Price for each Trading Day prior to
the “ex” date for such other event shall be adjusted by dividing such Closing
Sale Price by the same fraction by which the Conversion Rate is so required to
be multiplied as a result of such other event.

 

Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Rate are called for pursuant to this Section 9.4, such adjustments shall be made
to the Current Market Price as may be necessary or appropriate to effectuate the
intent of this Section 9.4 and to avoid unjust or inequitable results as
determined in good faith by the Board of Directors.

 

(ii)                                  “Fair Market Value” shall mean the amount
which a willing buyer would pay a willing seller in an arm’s-length
transaction.  The Fair Market Value of cash shall be the amount of the cash.

 

(iii)                               “record date” shall mean, with respect to
any dividend, distribution or other transaction or event in which the holders of
Common Stock (or other applicable security) have the right to receive any cash,
securities or other property or in which the Common Stock (or other applicable
security) is exchanged for or converted into any combination of cash, securities
or other property, the date fixed for determination of  the holders of Common
Stock (or other applicable security) entitled to receive such cash, securities
or other property (whether such date is fixed by the Board of Directors or by
statute, contract or otherwise).

 

(h)                                 The Company may make such increases in the
Conversion Rate, in addition to those required by Section 9.4(a)-(f), as it
considers to be advisable to avoid or diminish any income tax to holders of
Common Stock or rights to purchase Common Stock resulting from any dividend or
distribution of stock (or rights to acquire stock) or from any event treated as
such for income tax purposes, or as the Company otherwise deems to be in the
Company’s best interests.

 

(i)                                     No adjustment in the Conversion Rate
shall be required unless such adjustment would require an increase or decrease
of at least one percent (1%) in such rate; provided that any adjustments that by
reason of this Section 9.4(i) are not required to be made shall be carried
forward and the Company shall make such carry forward adjustments, regardless of
whether the aggregate adjustment is less than 1%, (1) five Business Days prior
to the maturity of the Notes, and (2) on the Business Day prior to any
prepayment date pursuant to Section 8.  All calculations under this Section 9
shall be made by the Company and shall be made to the nearest cent or to the
nearest one-ten thousandth (1/10,000) of a share, as the case may be.  Interest
will not accrue on any cash into which the Notes are convertible.

 

(j)                                     Whenever the Conversion Rate is adjusted
as herein provided, the Company will promptly send notice thereof to the
holders, which notice shall contain a summary

 

16

--------------------------------------------------------------------------------


 

of the transaction or event relating to the adjustment, the details of such
adjustment and the Conversion Rate as adjusted.

 

(k)                                  In any case in which this Section 9.4
provides that an adjustment shall become effective (1) upon the opening of
business on an “ex” date, (2) immediately after the record date for an event, or
(3) immediately after the Expiration Time for any tender or exchange offer
pursuant to Section 9.4(f), (each a “Determination Date”), the Company may elect
to defer until the occurrence of the applicable distribution, issuance of Common
Stock or payment (an “Adjustment Event”) triggering a Conversion Rate adjustment
(x) issuing to the holder of any Notes converted after such Determination Date
and before the occurrence of such Adjustment Event, the shares of Common Stock
issuable upon such conversion by reason of the adjustment required by such
Adjustment Event over and above the Common Stock issuable upon such conversion
before giving effect to such adjustment and (y) paying to such holder any amount
in cash in lieu of any fractional share.

 

(l)                                     For purposes of this Section 9.4, the
number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Company.

 

(m)                               No adjustment to the Conversion Rate with
respect to any dividend or distribution shall be made pursuant to the this
Section 9.4 if the holders of the Notes will otherwise participate in such
dividend or distribution without conversion as a result of holding the Notes at
the same time as holders of Common Stock participate with respect to such
dividend or distribution and on the same terms as holders of Common Stock
participate with respect to such dividend or distribution, as if holders of the
Notes held the number of shares of Common Stock that they would have received
upon conversion of the Notes at such time.

 

Section 9.5                                      Effect of Reclassification,
Consolidation, Merger or Sale.  If any of the following events occur:

 

(a)                                  any reclassification or change of the
outstanding Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination),

 

(b)                                 any consolidation or merger of the Company
with or into another Person,

 

(c)                                  any statutory share exchange of the Company
with another Person, or

 

(d)                                 any sale, lease, transfer, conveyance or
other disposition of all or substantially all of the Company’s assets and those
of its subsidiaries taken as a whole to another Person,

 

in each case as a result of which holders of Common Stock shall be entitled to
receive stock, other securities or other property or assets (including cash or
any combination thereof) with respect to or in exchange for such Common Stock,
in each case, the Company or the successor or purchasing Person, as the case may
be, shall modify or supplement the terms of this Agreement, which shall not
require consent of any holder of Notes, to provide that the Notes shall
thereafter be convertible into the kind and amount of shares of stock and other
securities or property or assets (including cash or any combination thereof)
(the “Applicable Consideration”) that such

 

17

--------------------------------------------------------------------------------

 


 

holder would have been entitled to receive upon such reclassification, change,
consolidation, merger, share exchange, sale, lease, transfer, conveyance or
other disposition had such holder’s Notes been converted into Common Stock
immediately prior to such reclassification, change, consolidation, merger, share
exchange, sale, lease, transfer, conveyance or other disposition.  If the kind
or amount of securities, cash or other property receivable upon such
consolidation, merger, share exchange, sale, lease, transfer, conveyance or
other disposition is not the same for each share of Common Stock because of
rights of election available to holders of Common Stock, then for the purposes
of this Section 9.5, the kind and amount of securities, cash or other property
receivable upon such consolidation, merger, sale, lease, transfer, conveyance or
other disposition shall be proportionately the same as the kind and amount per
share received by all Common Stock holders in the aggregate and the term
“Applicable Consideration” shall be construed accordingly.  Such supplement or
modification to this Agreement shall provide for adjustments that shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 9 and shall otherwise be in form and substance determined in good faith
by the Board of Directors or the board of directors of the successor or
purchasing Person, as the case may be.  If, in the case of any such
reclassification, change, consolidation, merger, sale, lease, transfer,
conveyance or other disposition, the stock or other securities and assets
receivable thereupon by a holder of Common Stock includes shares of stock of a
corporation other than the successor or purchasing corporation, as the case may
be, in such reclassification, change, consolidation, merger, sale, lease,
transfer, conveyance or other disposition, then such supplement or modification
to this Agreement shall also be executed by such other corporation and shall
contain such provisions to protect the interests of the holders of the Notes
consistent with the intent of this Agreement as the Board of Directors shall
reasonably consider necessary by reason of the foregoing.

 

The Company shall cause notice of the execution of such supplement or
modification to be mailed to each holder, at the address of such holder as it
appears on the register of the Notes, within 10 Business Days after execution
thereof.  Failure to deliver such notice shall not affect the legality or
validity of such modification or supplement.

 

If this Section 9.5 applies to any event or occurrence, Section 9.4 shall not
apply.

 

Section 9.6                                     Taxes.  The issue of stock
certificates on conversions of Notes shall be made without charge to the
converting holder of Notes for any documentary, stamp or similar issue or
transfer tax in respect of the issue thereof.  The Company shall not, however,
be required to pay any such tax which may be payable in respect of any transfer
involved in the issue and delivery of stock in any name other than that of the
holder of any Notes converted, and the Company shall not be required to issue or
deliver any such stock certificate unless and until the Person or Persons
requesting the issue thereof shall have paid to the Company the amount of such
tax or shall have established to the satisfaction of the Company that such tax
has been paid.

 

Section 9.7                                     Reservation of Shares, Shares to
be Fully Paid; Listing of Common Stock.

 

(a)                                  The Company shall at all times reserve and
keep available, free from pre-emptive rights, out of its authorized but unissued
Common Stock, solely for the purpose of issue upon conversion of Notes as herein
provided, such number of shares of Common Stock as shall

 

18

--------------------------------------------------------------------------------


 

then be issuable upon the conversion of all Notes.  The Company covenants that
all shares of Common Stock issuable upon conversion of Notes or in payment of
interest thereon will upon issue be duly and validly issued and fully paid and
non-assessable by the Company and free from all taxes, liens, adverse claims,
preemptive or similar rights  and charges with respect to the issue thereof.

 

(b)                                 The Company further covenants that, if at
any time the Common Stock shall be listed on the New York Stock Exchange or any
other national securities exchange, the Company will, if permitted by the
rules of such exchange, list and keep listed, so long as the Common Stock shall
be so listed on such exchange, all Common Stock issuable upon conversion of the
Notes; provided that if the rules of such exchange permit the Company to defer
the listing of such Common Stock until the first conversion of the Notes into
Common Stock in accordance with the provisions of this Agreement, the Company
covenants to list such Common Stock issuable upon conversion of the Notes in
accordance with the requirements of such exchange at such time.

 

Section 9.8                                     Notice to Holders Prior to
Certain Actions.  In case:

 

(a)                                  the Company shall declare a dividend (or
any other distribution) on its Common Stock;

 

(b)                                 the Company shall authorize the granting to
the holders of all or substantially all of its Common Stock of rights or
warrants to subscribe for or purchase any share of any class of its Capital
Stock or any other rights or warrants that would require an adjustment in the
Conversion Rate pursuant to Section 9.4;

 

(c)                                  of any reclassification or reorganization
of the Common Stock of the Company (other than a subdivision or combination of
its outstanding Common Stock, or a change in par value, or from par value to no
par value, or from no par value to par value), or of any consolidation or merger
to which the Company is a party and for which approval of any stockholders of
the Company is required, or of the sale or transfer of all or substantially all
of the assets of the Company; or

 

(d)                                 of the voluntary or involuntary dissolution,
liquidation or winding up of the Company;

 

then the Company shall give notice to each holder of Notes in accordance with
Section 15 at least ten days prior to the applicable date hereinafter specified
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, reorganization, consolidation, merger, sale,
transfer, dissolution, liquidation or winding up is expected to become effective
or occur, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such reclassification, reorganization,
consolidation, merger, sale, transfer, dissolution, liquidation or winding up;
provided that a separate notice shall not be required under this Section if such
notice has been effectively provided under another

 

19

--------------------------------------------------------------------------------


 

provision of this Agreement at least ten days prior to the relevant date
described above; provided further that separate notice shall not be required if
the Company has issued a press release at least ten days prior to the relevant
date described above containing the information otherwise required in such
notice.  Failure to give such notice, or any defect therein, shall not affect
the legality or validity of such dividend, distribution, reclassification,
reorganization, consolidation, merger, sale, transfer, dissolution, liquidation
or winding up.

 

Section 9.9                                     Cooperation.  The Company and
the Purchasers acknowledge that one or more filings under the HSR Act or other
foreign competition laws may be necessary in connection with the issuance of
shares of Common Stock as contemplated in this Agreement. If any such filing is
necessary, each party shall cooperate with the other party in preparing such
filings and ensuring that they are made promptly and prior to the expiration of
any legal deadline, and shall use their reasonable best efforts to expedite the
termination of any required waiting periods or the grant of any approvals
necessary to the issuance of shares. The Purchasers shall be permitted to make
any such filings at any time.

 

SECTION 10.                                                                  
EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                  the Company defaults in the payment of any
principal on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise;

 

(b)                                 the Company defaults in the payment of any
interest on any Note for more than 30 days after the same becomes due and
payable;

 

(c)                                  a default by the Company in the delivery
when due of any shares of Common Stock (or any cash in lieu of fractional shares
of Common Stock) deliverable upon conversion of the notes, which default
continues for 10 days;

 

(d)                                 failure by the Company to provide a
Mandatory Prepayment Event Notice to any holder of Notes within the time
required to provide such notice as set forth in Section 8.3(b), unless such
holders are otherwise given effective notice and a reasonable opportunity to
exercise the prepayment rights contemplated by Section 8.3(b);

 

(e)                                  the Company defaults in the performance of
or compliance with any other term contained herein and such default is not
remedied within 30 days after the Company receives written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 10(e));

 

(f)                                    the Company or any Significant Subsidiary
(i) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (ii) makes
an assignment for the benefit of its creditors, (iii) consents to the
appointment of a custodian,

 

20

--------------------------------------------------------------------------------


 

receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or (iv) is adjudicated as
insolvent or to be liquidated;

 

(g)                                 a court or Governmental Authority of
competent jurisdiction enters an order appointing, without consent by the
Company or any Significant Subsidiary, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or such Significant Subsidiary, or any such petition
shall be filed against the Company or such Significant Subsidiary and such
petition shall not be dismissed within 60 days; or

 

(h)                                 the occurrence of any default under any
agreement governing Debt of the Company if that default: (A) is caused by the
failure to pay at final maturity the principal amount of any Debt after giving
effect to any applicable grace periods and any extensions of time for payment of
such Debt; or (B) results in the acceleration of the final stated maturity of
any such Debt, and in each case the aggregate principal amount of such Debt
unpaid or accelerated aggregates $200 million or more at any time and such Debt
has not been discharged in full or such acceleration has not been rescinded or
annulled within 30 days of such final maturity or acceleration.

 

SECTION 11.                                                                  
REMEDIES ON DEFAULT, ETC.

 

Section 11.1                               Acceleration.

 

(a)                                  If an Event of Default with respect to the
Company described in Section 10(f) or (g) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 

(b)                                 If any other Event of Default has occurred
and is continuing, any holder or holders of more than 50% in principal amount of
the Notes at the time outstanding may at any time at its or their option, by
notice or notices to the Company, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)                                  If any Event of Default described in
Section 10(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all such
Notes held by it or them to be immediately due and payable, together with any
accrued interest thereon.

 

Upon any Notes becoming due and payable under this Section 11.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus all accrued and unpaid interest
thereon shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.

 

21

--------------------------------------------------------------------------------


 

Section 11.2                               Rescission.  At any time after any
Notes have been declared due and payable pursuant to Section 11, the holders of
a majority in principal amount of the Notes then outstanding, by written notice
to the Company, may rescind and annul any such declaration and its consequences
if (a) the Company has paid all overdue interest on the Notes, all principal of
and any Notes that are due and payable and are unpaid other than by reason of
such declaration, and (b) no judgment or decree has been entered for the payment
of any monies due pursuant hereto or to the Notes which would conflict with such
rescission.  No rescission and annulment under this Section 11.2 will extend to
or affect any subsequent Event of Default or Default or impair any right
consequent thereon.

 

Section 11.3                               No Waivers or Election of Remedies,
Expenses, Etc.  No course of dealing and no delay on the part of any holder of
any Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers or remedies.  No
right, power or remedy conferred by this Agreement or by any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise.

 

SECTION 12.                                                                  
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

Section 12.1                               Registration of Notes.  The Company
shall keep at its principal executive office a register for the registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.

 

Section 12.2                               Transfer and Exchange of Notes. 
Subject to (i) the terms of the Voting and Standstill Agreement and (ii) subject
to the receipt by the Company of evidence reasonably satisfactory to it (it
being understood that the receipt of an opinion of counsel to such effect is
sufficient evidence) that such transfer is exempt from registration under the
Securities Act, upon surrender of any Note to the Company at the address and to
the attention of the designated officer (each as specified in Section 15(iii)),
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note and accompanied by the relevant
name, address and other information for notices of each transferee of such Note
or part thereof), within ten Business Days thereafter, the Company shall execute
and deliver, at the Company’s expense (except as provided below), one or more
new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1.  Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $1,000,000, provided that, if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $1,000,000. 
Any

 

22

--------------------------------------------------------------------------------


 

transferee of a Note shall, by acceptance of such Note, be bound by this
Agreement, including the terms of the Notes concerning exchange for Exchange
Notes.

 

Section 12.3                               Replacement of Notes.  Upon receipt
by the Company at the address and to the attention of the designated officer
(all as specified in Section 15(iii)) of evidence reasonably satisfactory to it
of the ownership of and the loss, theft, destruction or mutilation of any Note,
and

 

(a)                                  in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it, or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

within ten Business Days thereafter, the Company shall execute and deliver, in
lieu thereof, a new Note, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

 

SECTION 13.                                                                  
PAYMENTS ON NOTES.

 

The Company shall at all times maintain an office or agency in the United States
at which the Notes may be presented for payment.  The Company initially
designates its office at 500 Huntsman Way, Salt Lake City, Utah 84108 as such
office.  The Company shall notify the holders of Notes of any change in such
designated office.  Except as provided in the Notes, payment of the principal of
and interest on the Notes shall be made at such office, in such lawful money of
the United States of America as at the time of payment shall be legal tender for
the payment of public and private debts.  Payments of cash interest to the
Purchasers shall be made in the manner specified in Schedule A with respect to
such Purchaser.  For other holders of Notes, each installment of cash interest
may be paid by check mailed to such holder’s address as it appears in the Note
register; provided, however, that, with respect to any Note holder with an
aggregate principal amount in excess of $1,000,000, at the application of such
holder in writing to the Company not later than 15 Business Days prior to the
relevant interest payment date, accrued and unpaid cash interest on such
holder’s Notes shall be paid by wire transfer in immediately available funds to
such holder’s account in the United States, which application shall remain in
effect until the Note holder notifies the Company to the contrary.

 

SECTION 14.                                                                  
AMENDMENT AND WAIVER.

 

Section 14.1                               Requirements.  This Agreement and the
Notes may be amended, and the observance of any term hereof or of the Notes may
be waived (either retroactively or prospectively), with (and only with) the
written consent of the Company and the Required Holders, except that (a) no
amendment or waiver of any of the provisions of Sections 1, 2, 3 or 4 will be
effective as to any Purchaser unless consented to by such Purchaser in writing,
(b) no such amendment or waiver may, without the written consent of the holder
of each Note at the time outstanding affected thereby, (i) subject to the
provisions of Section 11 relating to acceleration or rescission, change the
amount or time of any prepayment (other than Section 8.3 and related
definitions) or payment of principal of, or reduce the rate or change the time
of payment of interest on, such Note, (ii) change the percentage of the
principal amount of the

 

23

--------------------------------------------------------------------------------


 

Notes the holders of which are required to consent to any such amendment or
waiver, (iii) amend any of Sections 10(a), 10(b) or 11(c), or (iv) adversely
affect in any material respect, the right of holders of Notes to convert their
Notes pursuant to Section 9 and (c) the written consent of the holders of 75% in
principal amount of the Notes at the time outstanding shall be required to
(i) make any of the Notes payable in money or securities other than that stated
in the Notes, (ii) make any change that adversely affects the holders’ rights to
require the Company to prepay the Notes in accordance with this Agreement, or
(iii) impair the right to institute suit for the enforcement of any payment on
or with respect to any Note or with respect to the conversion of any Note. 
Notwithstanding any thing herein to the contrary, this Agreement may be amended
or supplemented without the consent of any holder to comply with Section 7.2 or
in circumstances contemplated by Section 9.5.

 

Section 14.2                               Binding Effect, Etc.  Any amendment
or waiver consented to as provided in this Section 14 applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between the Company and the holder of any Note nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder of such Note.  As used herein, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.

 

SECTION 15.                                                                  
NOTICES.

 

Except as otherwise provided in this Agreement, all notices and communications
provided for hereunder shall be in writing and sent (a) by facsimile if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid), or (d) if consented to by the
recipient as set forth on Schedule A hereto, by electronic mail.  Any such
notice must be sent:

 

(i)                                     if to any Purchaser or its nominee, to
such Purchaser or nominee at the address specified for such communications in
Schedule A, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing,

 

(ii)                                  if to any other holder of any Note, to
such holder at such address as such other holder shall have specified to the
Company in writing, or

 

(iii)                               if to the Company, to the Company at 500
Huntsman Way, Salt Lake City, Utah 84108  to the attention of the Treasurer,
facsimile number: (801) 584-5788 (with a copy to the General Counsel, facsimile
number: (801) 584-5782), or at such other address as the Company shall have
specified to the holder of each Note in writing.

 

Notices under this Section 15 will be deemed given only when (x) delivered by
physical delivery or electronic mail, (or if such date is not a Business Day, on
the next Business Day) (y) facsimile

 

24

--------------------------------------------------------------------------------


 

confirmation is received (or if such receipt is not on a Business Day, on the
next Business Day) or (z) if sent by registered or certified mail, three
Business Days after the date of mailing.

 

SECTION 16.                                                                  
MISCELLANEOUS.

 

Section 16.1                               Section 16 Matters.  The Company will
use its reasonable efforts to cooperate with the Purchasers to exempt shares of
Common Stock issued in payment of interest or payment of principal at maturity
pursuant to the Notes from the short-swing profit rules of Section 16 of the
Exchange Act.

 

Section 16.2                               Successors and Assigns.  All
covenants and other agreements contained in this Agreement by or on behalf of
any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

Section 16.3                               Payments Due on Non-Business Days. 
Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or interest on any Note that is due on a date other than
a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

 

Section 16.4                               Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 16.5                               Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.

 

Section 16.6                               Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial.

 

(a)                                  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of the State of New York.

 

(b)                                 THE PARTIES HERETO OF NOTES IRREVOCABLY
SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF NEW YORK
SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY
SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS

 

25

--------------------------------------------------------------------------------


 

OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH
DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO
IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A NEW YORK STATE OR
FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 15 OR IN SUCH
OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE
THEREOF.

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE
FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 16.6.

 

Section 16.7                               Construction.  All references in this
Agreement to Exhibits, Schedules, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Schedules,  Sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise.  Titles
appearing at the beginning of any Sections, subsections or other subdivisions of
this Agreement are for convenience only, do not constitute any part of such
Articles, Sections, subsections or other subdivisions, and shall be disregarded
in construing the language contained therein.  The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof” and words of similar import, refer
to this Agreement as a whole and not to any particular subdivision unless
expressly so limited.  The words “this Section,” “this subsection” and words of
similar import, refer only to the Sections or subsections hereof in which such
words occur.  The word “including” (in its various forms) means “including,
without limitation.”  Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise expressly
requires.  Unless the context otherwise requires, all defined terms contained
herein shall include the singular and plural and the conjunctive and disjunctive
forms of such defined terms.

 

26

--------------------------------------------------------------------------------


 

*    *    *    *    *

 

27

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

HUNTSMAN CORPORATION

 

 

 

 

 

By

/s/ Sean Douglas

 

Name: Sean Douglas

 

Title: Vice President and Treasurer

 

[Signature page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date thereof.

 

 

APOLLO INVESTMENT FUND VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

  its general partner

 

 

 

 

 

By:

Apollo Capital Management VI,

 

 

 

LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

  its managing general partner

 

 

 

 

 

By:

Apollo Capital Management VI,

 

 

LLC, its general partner

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS

 

(DELAWARE) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Apollo Capital Management VI,
LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

[Signature page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO OVERSEAS PARTNERS

 

(DELAWARE 892) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

  its general partner

 

 

 

 

 

By:

Apollo Capital Management VI,
LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

APOLLO OVERSEAS PARTNERS

 

(GERMANY) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

  its managing general partner

 

 

 

 

 

By:

Apollo Capital Management VI,
LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

AAA GUARANTOR - CO-INVEST VI, L.P.

 

 

 

By:

AAA MIP Limited,

 

 

its general partner

 

 

 

 

 

By:

Apollo Alternative Assets, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

 

By:

Apollo Alternative Assets GP
Limited, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

[Signature page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

INFORMATION RELATING TO PURCHASERS

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

Apollo Investment Fund VI, L.P.

 

$

131,070,494.63

 

 

 

 

 

Apollo Overseas Partners VI, L.P.

 

$

35,766,557.97

 

 

 

 

 

Apollo Overseas Partners (Delaware) VI, L.P.

 

$

14,814,264.28

 

 

 

 

 

Apollo Overseas Partners (Delaware 892) VI, L.P.

 

$

36,645,624.97

 

 

 

 

 

Apollo Overseas Partners (Germany) VI, L.P.

 

$

453,058.16

 

 

 

 

 

AAA Guarantor – Co-Invest VI, L.P.

 

$

31,250,000.00

 

 

 

 

 

Total

 

$

250,000,000.00

 

 

(1)           All payments by wire transfer of immediately available funds to:

 

Purchaser

 

Wire Instructions

Apollo Investment Fund VI, L.P.

 

JPMorgan Chase & Co.
ABA: 021000021
BNF:  JPMorgan Chase & Co.
A/C#: 900-9-000150
BNF:  Apollo Overseas Partners VI, LP
A/C#:  P87091
ATTN: Robert Vasquez (212) 623 – 8694
REF:   Apollo Co-Investors VI, LLC

 

 

 

Apollo Overseas Partners VI, L.P.

 

JPMorgan Chase & Co.
ABA: 021000021
BNF:  JPMorgan Chase & Co.
A/C#: 900-9-000150
BNF:  Apollo Overseas Partners VI, LP
A/C#:  P87087
ATTN: Robert Vasquez (212) 623 – 8694
REF:   Apollo Co-Investors VI, LLC

 

 

 

Apollo Overseas Partners (Delaware) VI,
L.P.

 

JPMorgan Chase & Co.
ABA: 021000021
BNF:  JPMorgan Chase & Co.
A/C#: 900-9-000150
BNF: Apollo Overseas Partners (Delaware) VI, LP

 

1

 

--------------------------------------------------------------------------------


 

 

 

 

A/C#:  P87090
ATTN: Robert Vasquez (212) 623 – 8694
REF:   Apollo Co-Investors VI, LLC

 

 

 

Apollo Overseas Partners (Delaware
892) VI, L.P.

 

JPMorgan Chase & Co.
ABA: 021000021
BNF:  JPMorgan Chase & Co.
A/C#: 900-9-000150
BNF:  Apollo Overseas Partners (Delaware 892) VI,
LP
A/C#:  P87089
ATTN: Robert Vasquez (212) 623 – 8694
REF:   Apollo Co-Investors VI, LLC

 

 

 

Apollo Overseas Partners (Germany) VI,
L.P.

 

JPMorgan Chase & Co.
ABA: 021000021
BNF:  JPMorgan Chase & Co.
A/C#: 900-9-000150
BNF:  Apollo Overseas Partners (Germany) VI, LP
A/C#:  P87088
ATTN: Robert Vasquez (212) 623 – 8694
REF:   Apollo Co-Investors VI, LLC

 

 

 

AAA Guarantor – Co-Invest VI, L.P.

 

JPMorgan Private Bank
ABA# 021000021
Credit T & I
Account Number: 099999651
F/F/C to Account Number: Q94259001
Account Name: AAA Guarantor – Co-Invest VI, L.P

 

with sufficient information to identify the source and application of such
funds.

 

2

--------------------------------------------------------------------------------


 

(2)           All communications, including notices of payments and written
confirmations of such wire transfers:

 

With respect to each of:

 

Apollo Investment Fund VI, L.P.

Apollo Overseas Partners VI, L.P.

Apollo Overseas Partners (Delaware) VI, L.P.

Apollo Overseas Partners (Delaware 892) VI, L.P.

Apollo Overseas Partners (Germany) VI, L.P.

 

One Manhattanville Road

Suite 201

Purchase, New York  10577

Attention:        General Counsel

Facsimile:        (646) 607-0539

 

and with respect to AAA Guarantor – Co-Invest VI, L.P.

 

Trafalgar Court

Les Banques

St. Peter Port, Guernsey

Attention:        Managing General Partner

Facsimile:       +44 (14) 8174-5054

 

with a copy to:

 

 

Jodi Sarsfield

c/o Apollo Management, L.P.

9 West 57th Street, 14th Floor

New York, New York  10019

E-mail:    JSarsfield@ApolloLP.com

Facsimile: (646) 607 - 0717

 

3

--------------------------------------------------------------------------------


 

Schedule B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Adjustment Event” is defined in Section 9.4(k).

 

“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person.  For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” is defined in Section 1.

 

“Apollo Parties” has the meaning assigned to such term in the Settlement
Agreement.

 

“Apollo Settlement Parties” is defined in Section 4.1(h).

 

“Applicable Consideration” is defined in Section 9.5.

 

“Board of Directors” means the Board of Directors of the Company or, other than
in the case of the definition of “Continuing Directors,” any committee thereof
duly authorized to act on behalf of such board.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or Houston, Texas are required or
authorized to be closed.

 

“Closing” is defined in Section 3.

 

“Closing Sale Price” of any share of Common Stock on any Trading Day means the
closing sale price of such security (or, if no closing sale price is reported,
the average of the closing bid and ask prices or, if more than one in either
case, the average of the average closing bid and the average closing ask prices)
on such date as reported in composite transactions for the principal U.S.
securities exchange on which the shares of Common Stock are (or the other
security is) traded or, if the shares of Common Stock are (or the other security
is) not listed on a U.S. national or regional securities exchange, as reported
by Pink Sheets LLC.  In the absence of such a quotation, the Closing Sale Price
shall be determined by the  Board of Directors in good faith.  The Closing Sale
Price shall be determined without reference to extended or after hours trading.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

1

--------------------------------------------------------------------------------


 

“Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company.  Subject to the
provisions of Section 9.5, however, shares issuable on conversion of Notes shall
include only shares of the class designated as common stock of the Company at
the date of this Agreement or shares of any class or classes resulting from any
reclassification or reclassifications thereof and which have no preference in
respect of dividends or of amounts payable in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company and which are
not subject to redemption by the Company; provided that if at any time there
shall be more than one such resulting class, the shares of each such class then
so issuable on conversion shall be substantially in the proportion which the
total number of shares of such class resulting from all such reclassifications
bears to the total number of shares of all such classes resulting from all such
reclassifications.

 

“Company” means Huntsman Corporation, a Delaware corporation or any successor to
its obligations hereunder.

 

“Conversion Date” is defined in Section 9.2(c).

 

“Conversion Price” shall mean, at any time, the price obtained by dividing
$1,000 by the Conversion Rate then in effect.

 

“Conversion Rate” is defined in Section 9.1, and is subject to adjustment as
provided in Section 9.4.

 

“Current Market Price” is defined in Section 9.4(g)(i).

 

“Debt” means, with respect to any Person, without duplication, (1) all
indebtedness of such Person for borrowed money (other than non-recourse
obligations); and (2) all indebtedness of such Person evidenced by bonds,
debentures, notes or other similar instruments.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Determination Date” is defined in Section 9.4(k).

 

“Disqualified Foreign Merger” means completion of a merger or consolidation of
the Company, or a sale, conveyance, transfer or other disposition by the Company
of all or substantially all of its assets as an entirety or substantially as an
entirety, in one or a series of related transactions, to any Person, in each
case in which the resulting, surviving or transferee Person is not the Company
and is not a corporation, partnership, limited liability company or trust
organized and validly existing under the laws of the United States of America,
any State thereof or the District of Columbia, unless in any case such
transaction will not adversely affect in any significant respect the rights of
the holders of Notes with respect to the payment and conversion obligations of
the Company hereunder (other than the substitution of Applicable Consideration
pursuant to a transaction described in Section 9.5).

 

“Distributed Assets” is defined in Section 9.4(d).

 

2

--------------------------------------------------------------------------------


 

“Event of Default” is defined in Section 10.

 

“ex” date, when used with respect to any issuance or distribution, means the
first date on which the shares of Common Stock trade regular way on the relevant
exchange or in the relevant market from which the Closing Sale Price was
obtained without the right to receive such issuance or distribution.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“Exchange Notes” is defined in Exhibit 1.

 

“Expiration Time” is defined in Section 9.4(f).

 

“Fair Market Value” is defined in Section 9.4(g)(ii).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
any State or other political subdivision thereof, or any other jurisdiction in
which the Company or any subsidiary conducts all or any part of its business, or
which asserts jurisdiction over any properties of the Company or any subsidiary,
or any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 12.1.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Information” is defined in Section 6.2(b).

 

“Issue Date” means the date on which Notes are first issued under this
Agreement.

 

“Mandatory Prepayment Date” is defined in Section 8.3(a).

 

“Mandatory Prepayment Event” means the occurrence of either a Non-Stock Change
of Control or a Disqualified Foreign Merger.

 

“Mandatory Prepayment Event Notice” is defined in Section 8.3(b).

 

“Non-Stock Change of Control” means the occurrence of any of the following:
(i) the acquisition by any person or “group” (as defined in
Section 13(d)(3) under the Exchange Act) of (a) more than 50% of the outstanding
Voting Stock of the Company (whether by merger, stock purchase, tender or
exchange offer, recapitalization, reorganization, redemption, issuance of
capital stock or otherwise) or (b) assets constituting all or substantially all
of the assets of the Company, (ii) Continuing Directors cease to constitute a
majority of the Board of Directors, or

 

3

--------------------------------------------------------------------------------


 

(iii) any merger, consolidation or reorganization, or series of such related
transactions, involving the Company, unless the stockholders of the Company
immediately prior to such transaction or transactions will, after such
transaction or transactions, own at least 50% of the combined equity and voting
power of the Company (or if the Company will not be the surviving entity in such
merger, consolidation or reorganization, such surviving entity or a parent
thereof).  Notwithstanding the foregoing, no transaction described in clause
(i) or (iii) above shall be a Non-Stock Change of Control unless, in such
transaction, the outstanding shares of Common Stock are converted into or
exchanged for consideration that is less than 90% publicly traded common equity
securities.  For purposes of the foregoing, (i) “Voting Stock” means capital
stock that is ordinarily entitled to vote in the election of directors, and
(ii) “Continuing Directors” means members of the Board of Directors on the Issue
Date or persons who become such members subsequently and whose appointment,
election or nomination for election is duly approved, which may be evidenced by
inclusion in a proxy statement approved by such directors, by a majority of the
Continuing Directors on the Board of Directors at the time of such approval.

 

“Notes” is defined in Section 1.

 

“Officers’ Certificate” means a certificate signed in the name of the Company
(i) by the chairman of the Board of Directors, the president or chief executive
officer or a vice president and (ii) by the chief financial officer, the chief
accounting officer, the treasurer or any assistant treasurer or the secretary or
any assistant secretary.

 

“Permitted Special Dividend” means any dividend or distribution made out of (or
in an aggregate amount, taken together with other dividends made in reliance
upon this definition, that could be made out of) payments and proceeds received
by the Company or any Affiliate in connection with the Settlement Agreement and
proceeds received by the Company or any Affiliate thereof from any judgment,
settlement or other recovery with respect to claims made by the Company or any
Affiliate against the Banks (as defined in the Settlement Agreement) arising
from or relating to the Merger Agreement dated as of July 12, 2007 between the
Company, Hexion Specialty Chemicals, Inc. and Nimbus Merger Sub Inc., the
transactions referred to therein (including financing with respect thereto) and
related matters, such claims including but not limited to the Texas Action
Against the Banks (as defined in the Settlement Agreement), to the extent that
such dividend or distributions are made within one year of receipt of such
proceeds.

 

“Person” means an individual, partnership (limited or general), corporation,
joint venture, limited liability company, association, trust, business trust,
unincorporated organization or business entity.

 

“Purchased Shares” is defined in Section 9.4(f)(i).

 

“Purchaser” is defined in the first paragraph of this Agreement.

 

“Quarterly Dividend Amount” is defined in Section 9.4.

 

“record date” is defined in Section 9.4(g)(iii).

 

“Registration Rights Agreement” is defined in Section 4.1(d).

 

4

--------------------------------------------------------------------------------


 

“Required Holders” means, at any time, the holders of at least a majority in
principal amount of the Notes at the time outstanding.

 

“Securities” means the Notes and shares of Common Stock that may be issued upon
conversion thereof or in lieu of payment of principal or interest thereon.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Settlement” is defined in Section 6.2(a).

 

“Settlement Agreement” is defined in Section 4.2(h).

 

“Significant Subsidiary” means, in respect of any Person, a subsidiary of such
Person that would constitute a “significant subsidiary” as such term is defined
under Rule 1-02 of Regulation S-X under the Securities Act and the Exchange Act.

 

“Trading Day” means a day during which (i) trading in the Common Stock generally
occurs, and (ii) a Closing Sale Price for the Common Stock is provided on The
New York Stock Exchange or, if the Common Stock is not listed on The New York
Stock Exchange, on the principal other U.S. national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Common Stock is then traded.

 

“Trigger Event” is defined in Section 9.4.

 

“Voting and Standstill Agreement” is defined in Section 4.2(d).

 

5

--------------------------------------------------------------------------------


 

Exhibit 1

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES LAWS.  NEITHER
THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  PRIOR TO ANY
SUCH OFFER, SALE OR TRANSFER THE COMPANY MAY REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT TO
EVIDENCE COMPLIANCE WITH THE FOREGOING.

 

THIS NOTE IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THE VOTING AND
STANDSTILL AGREEMENT DATED AS OF DECEMBER 23, 2008 BETWEEN THE COMPANY, THE
INITIAL PURCHASERS OF THE NOTES AND CERTAIN OF THEIR AFFILIATES.  THE COMPANY
WILL REFUSE TO REGISTER THE TRANSFER OF THIS NOTE EXCEPT IN ACCORDANCE WITH SUCH
AGREEMENT.

 

[FORM OF NOTE]

 

HUNTSMAN CORPORATION

 

7% Convertible Senior Notes due 2018

 

No. [          ]                                                                                                                                                                                
[Date]

 

$[              ]

 

FOR VALUE RECEIVED, the undersigned, HUNTSMAN CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                        ], or registered
assigns, the principal sum of [                                          ]
DOLLARS (or so much thereof as shall not have been prepaid) on December 23,
2018, with interest (computed on the basis of a 360-day year of twelve 30 day
months) on the unpaid balance hereof at the rate of 7.0% per annum from the date
hereof (subject to adjustment as described below), payable semiannually in
arrears, on July 1 and January 1 in each year, commencing July 1, 2009, until
the principal hereof shall have become due and payable.  All accrued and unpaid
interest shall also be due and payable on December 23, 2018.

 

The Company will pay interest on overdue principal and, to the extent lawful,
interest at a rate per annum of 9%.

 

Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America, at 500 Huntsman Way, Salt Lake City, Utah
84108 or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing paragraph or any other provisions of this Note or
the Note Purchase Agreement:

 

(a)           the Company shall have the right at its option to satisfy any
interest payment obligation on this Note by delivering, in lieu of cash, a
number of shares of Common Stock equal to the amount of such interest payment,
divided by the average VWAP of the Common Stock for the ten consecutive Trading
Days ending on the second Trading Day immediately prior to the date on which
such payment is due, rounded to the nearest whole share; and

 

(b)           the Company shall have the right at its option to satisfy its
obligation to pay the principal of this Note at maturity by delivering, in lieu
of cash, a number of shares of Common Stock equal to such principal amount plus
an amount equal to the underwriting spread of a nationally recognized
underwriter chosen by the Company that would be paid by a seller of such shares
at such time, divided by the average VWAP of the Common Stock for the ten
consecutive Trading Days ending on the second Trading Day immediately prior to
the date on which such payment is due, rounded to the nearest whole share;

 

provided that if (i) the “ex” date for any event that requires an adjustment to
the Conversion Rate pursuant to Section 9.4(a), 9.4(b), 9.4(c), 9.4(d),
9.4(e) or 9.4(f) of the Note Purchase Agreement (as defined below) occurs during
such ten consecutive Trading Day period described in clause (a) or (b) above,
the VWAP of the Common Stock for each Trading Day prior to the “ex” date for
such other event shall be adjusted by dividing such price by the same fraction
by which the Conversion Rate is so required to be multiplied as a result of such
other event and (ii) if the Conversion Rate is adjusted with respect to any
event occurring after such ten Trading Day period but before delivery of the
shares of Common Stock and for which the adjustment contemplated by the
preceding clause (i) has not been made, then the number of shares of Common
Stock to be delivered pursuant to the above will be adjusted in the same
proportion as the Conversion Rate is so adjusted, it being understood that the
there shall be no duplication of adjustments pursuant to this clause (i) and
clause (ii) and that the provisions of this clause (ii) shall not apply if the
recipient of the Common Stock will upon delivery be entitled to the benefit of
the event for which the Conversion Rate is adjusted with respect to the shares
of Common Stock to be delivered under this paragraph.

 

To exercise its right described in clause (a) of the preceding paragraph, the
Company shall give the holder of this Note notice of such exercise not later
than 10 Trading Days prior to the date such interest payment is made, and to
exercise its right described in clause (b) above, the Company shall give the
holder of this Note notice of such exercise not later than 35 days (or, if the
holders of Notes are not then restricted from acquiring Common Stock upon
conversion of the Notes, under the HSR Act, 15 days)prior to the maturity date. 
Section 9.9 of the Note Purchase Agreement shall apply mutatis mutandis.  For
purposes of the foregoing, “VWAP of the Common Stock” means, for each Trading
Day of determination, (i) the per share volume-weighted average price of the
Common Stock as reported by Bloomberg Professional Service in respect of the
period beginning at 9:30 a.m. New York City time and ending at 4:00 p.m. New
York City time on such Trading Day, or (ii) if such volume-weighted average
price is unavailable on such day, the Closing Sale Price of the Common Stock on
such day.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of clauses (a) or (b) of the second preceding
paragraph, the Company may, at any time when any Notes are outstanding, by
notice to the holder of this Note accompanied by the Tax Opinion described
below, either (i) demand that such holder surrender such Note to the Company in
exchange for a new Note (an “Exchange Note”) having identical terms to this Note
except that the Exchange Note will not contain this paragraph or the preceding
two paragraphs, such Exchange Note to be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon, or
(ii) unilaterally, without the consent of any holder of Notes, irrevocably
terminate its rights described under clauses (a) or (b) of the second preceding
paragraph above.  Upon completion of an exchange referred to in clause (i) of
the preceding sentence or, upon the making of an election pursuant to clause
(ii) of such sentence, as applicable, the Company’s rights under clauses (a) and
(b) of the second preceding paragraph shall cease, and thereafter all payments
of interest or principal on this Note shall be made solely in cash as provided
elsewhere herein. The holder, by accepting this Note, agrees to surrender this
Note for purposes of such exchange as promptly as practicable, but in no event
later than 10 Business Days following the Company’s request to do so.  For
purposes of the foregoing, “Tax Opinion” shall mean an opinion in customary form
from recognized tax counsel to the effect that for U.S. federal income tax
purposes, no gain or loss would be recognized by the holder of this Note with
respect to either the exchange referred to in clause (i) above or the election
referred to in clause (ii) above, as applicable, in each case other than with
respect to accrued but unpaid interest on this Note.

 

This Note is one of the 7% Convertible Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of December 23, 2008
(as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof and subject in all respects to all terms and limitations
therein.  Each holder of this Note will be deemed, by its acceptance hereof, to
have made the representations set forth in Section 6.3(d) of the Note Purchase
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer in compliance with the Note Purchase Agreement, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note shall be convertible into Common Stock on terms provided in the Note
Purchase Agreement.

 

This Note is subject to prepayment at the option of the Company at the times and
on the terms specified in the Note Purchase Agreement.  The Company shall be
required to offer to prepay the Notes following a Non-Stock Change of Control as
specified in the Note Purchase Agreement.

 

3

--------------------------------------------------------------------------------


 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price and
with the effect provided in the Note Purchase Agreement.

 

This Note shall not be valid unless manually signed by an officer of the
Company.  This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York.

 

 

HUNTSMAN CORPORATION

 

 

 

 

 

By

 

 

 

[Title]

 

4

--------------------------------------------------------------------------------


 

CONVERSION NOTICE

 

TO:                            HUNTSMAN CORPORATION

 

The undersigned registered owner of this Note hereby irrevocably exercises the
option to convert this Note, or the portion thereof (which is $1,000 or a
multiple thereof) below designated, into Common Stock of Huntsman Corporation in
accordance with the terms of the Note Purchase Agreement referred to in this
Note, and directs that the shares issuable upon such conversion, cash in lieu of
fractional shares and any Notes representing any unconverted principal amount
hereof, be issued and delivered to the registered holder hereof unless a
different name has been indicated below.  Capitalized terms used herein but not
defined shall have the meanings ascribed to such terms in the Note Purchase
Agreement.  If shares or any portion of this Note not converted are to be issued
in the name of a person other than the undersigned, the undersigned will provide
the appropriate information below and pay all transfer taxes payable with
respect thereto.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

5

--------------------------------------------------------------------------------


 

Fill in the registration of shares of Common Stock to be issued, and Notes, if
any, to be delivered, and the person to whom payment for fractional shares, if
any, is to be made, if other than to and in the name of the registered holder:

 

Please print name and address

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City, State and Zip Code)

 

 

 

 

 

Principal amount to be converted

(if less than all):

 

 

 

$

 

 

 

 

 

 

Social Security or Other Taxpayer

 

Identification Number:

 

 

 

 

 

 

NOTICE:  The signature on this Conversion Notice must correspond with the name
as written upon the face of the Notes in every particular without alteration or
enlargement or any change whatever.

 

6

--------------------------------------------------------------------------------